Citation Nr: 1537658	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, L4.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert J. Osborne, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard (Coast Guard) from January 1981 to January 1985 and from February 1987 to October 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before the undersigned Veterans Law Judge during an April 2014 videoconference hearing.  In November 2014, the Board remanded this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As noted in the last remand, the issue of entitlement to service connection for erectile dysfunction (ED) secondary to degenerative disc disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board therefore lacks jurisdiction and refers it to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). -


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is not productive of ankylosis of the thoracolumbar spine; incapacitating episodes having a total duration of at least 6 weeks; additional neurological dysfunction such as bowel or bladder impairment; or lumbar radiculopathy.  

2.  Prior to September 1, 2007, the Veteran did not meet the schedular criteria for a TDIU and his service-connected back disability alone did not prevent him from securing and following substantially gainful employment.

3.  From September 1, 2007, the Veteran meets the schedular criteria for a TDIU and his service-connected back disability and psychiatric disability prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5242-5235 (2014).

2.  Prior to September 1, 2007, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).

3.  From September 1, 2007, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was sent VCAA notification in June 2007 and September 2008.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, Social Security Administration records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In conjunction with his claim for a higher rating, in August 2007, the Veteran was afforded a VA examination.  The Veteran's history of a fracture of L4 was noted.  It was noted that in February 2006, the Veteran began taking oxycodone then hydrocodone then methadone.  Currently, he was taking Tizanidine and Tramadol.  He reported cramping in his lower back.  He could sit for 30-60 minutes before he started to get sharp jabbing pain that went down his left back side of his leg to his knee.  The Veteran had no numbness or paresthesias.  He indicated that he had leg or foot weakness.  He had a history of fatigue, weakness, stiffness, and spasm.  Prolonged sitting, standing, and walking worsened pain.  The pain was described as severe.  The radiation occurred to the back of the left upper leg and felt like a burning sensation.  The Veteran also described having severe flare-ups that lasted for hours.  To alleviate the pain, the Veteran took medication and performed stretches.  He would also lay flat on the floor during flare-ups for at least an hour or two to bring relief.  This happened at least twice a week and lasted one or two hours.  The Board notes, however, that the record does not indicate that this was physician prescribed.  The Veteran also indicated that he used a TENS unit as well as a cane.  

On examination, there was no spasm, tenderness, or guarding on examination or severe enough to be responsible for abnormal gait or abnormal spinal contour.  Gait was antalgic.  Strength and sensory examinations were normal.  Thoracolumbar flexion was to 30 degrees with pain at 25 degrees; pain occurred at 25 degrees on active and passive motion.  Range of motion was limited to 30 degrees on repetitive motion.  Motion was also limited in other directions.  Considering pain and both active and passive range of motion, extension was limited to 22 degrees; right lateral flexion was limited to 25 degrees; left lateral flexion was limited to 18 degrees; right lateral rotation was limited to 60 degrees; and left lateral rotation was limited to 65 degrees.  There was no thoracolumbar ankylosis.  There was no urinary or fecal incontinence.  

X-rays revealed degenerative osteoarthritic changes involving the lumbar spine, diffuse degenerative disc disease; and an old avulsion fracture of L4.  There was no herniation of the nucleus pulposus.  There was no significant spinal canal stenosis or neural foraminal stenosis.  

The Veteran was unemployed and reported it was due to back pain, the side effect of narcotics, and an inability to perform his duties.  He indicated that he could not take narcotics and operate a commercial vehicle.  Grooming was not impaired; chores, exercise, bathing, and dressing were mildly impaired; shopping, recreation, and traveling were moderately impaired; and toileting was severely impaired.  The Veteran had to make toilet modifications due to back pain.  The examiner opined that the Veteran could maintain sedentary employment.

Thereafter, a favorable decision from the Social Security Administration (SSA) was received.  It was determined that the Veteran was disabled due to his low back disability, diabetes mellitus, and bipolar disorder.  An examiner determined that the Veteran had problems with chronic low back pain, bipolar disease, and diabetes mellitus.  He had exacerbations of his back pain that did not go away, and in fact, got progressively worse.  The deterioration in his physical health led to a sequence of events whereby be was not able to run his own business, which in turn resulted in him filing for bankruptcy and losing his house to foreclosure.  This turn of events caused his bipolar disease to worsen.  His diabetes had not been able to be controlled, and he had continued to be treated with narcotic medications for his pain and psychotropic medication for his bipolar disease.  After considering the evidence of record, the examiner found that the Veteran's medically determinable impairments could reasonably be expected to produce the claimed symptoms, and that the Veteran's statements concerning the intensity, persistence and limiting effects of these symptoms were generally credible.

In March 2009, the Veteran was afforded another VA examination.  It was noted that the Veteran was still taking his medications, including morphine sulphate, and also still used a cane.  The Veteran was a self-employed owner of a limousine service.  He was forced to quit that work about 2 years ago because of the pain associated with prolonged sitting.  He had not worked since then.  He was unable to do yard work and avoided lifting around the house.  The Veteran complained of fairly constant pain in the lower and mid-back, which he rated as 4 on a scale of 10.  The pain was aggravated by bending, lifting; and standing for more than 15 minutes or walking for more than 100 yards.  The pain occasionally would flare-up when the Veteran was too active.  When that happened, he would get off his feet and take medication until the symptoms subsided.  The pain was localized primarily in the lumbosacral region, but radiated to the left knee although not distal to that point.  The Veteran complained of numbness and weakness in both lower extremities, worse on the left than on the right.  He denied bowel and bladder incontinence.  The Veteran's primary complaint was that of pain.  He denied weakness, fatigue or lack of endurance.  Physical examination revealed that the Veteran walked with a slight limp from the waiting room to the examining room.  He moved about the examining room without demonstrable pain.  Examination of the back showed that the pelvis was level.  There was no list or scoliosis.  There were no spasms or tenderness.  The Veteran was unable to flex or extend his lower back even once beyond 15 degrees due to pain.  He had lateral bending to 30 degrees without demonstrable pain.  He could rotate 45 degrees without increased pain.  Neurological examination showed that heel and toe gait was normal.  Straight leg raise was negative.  The deep tendon reflexes were 2+ overall.  The impression was degenerative disc disease which was painful.  The examiner reviewed the SSA determination and noted that the Veteran also had non-orthopedic disabilities.  The examiner did not have the Veteran's record to review so the examiner was not able to state whether his present back condition has deteriorated, since 1997, although the examiner felt that there had probably not been significant changes.

In November 2010, the Veteran was afforded another VA examination.  The findings were consistent with the prior examination except for range of motion findings which were as follows: flexion to 83 degrees, extension to 23 degrees, lateral flexion to the right and left to 30 degrees, and rotation to 30 degrees.  There was no pain on motion or loss of additional motion with repetitive testing.  X-rays revealed an old deformity of the L4 vertebral body anteriorly, unchanged, probably represented previous trauma; and generalized spondylosis with hypertrophic spurring of the vertebral margins with slight interval progression from previous study. 

In August 2011, the Veteran underwent radiofrequency ablation of the right sacroiliac joint.  Thereafter, the Veteran also underwent epidural injections.

In February 2013, the Veteran underwent a peripheral nerves examination which revealed diabetic peripheral neuropathy.  Intermittent pain was moderate in the right lower extremity and mild in the left lower extremity.  Paresthesias was moderate in the right lower extremity with none present on the left side.  Muscle strength was normal.  There was incomplete paralysis of the external popliteal nerve.  EMG studies were normal and the Veteran opined that the Veteran did not have lumbar radiculopathy.

In an April 2013 rating decision, service connection for depression due to general medical condition (claimed as depression secondary to degenerative disc disease) was granted with an evaluation of 50 percent effective September 1, 2007.  In addition, service connection for polyneuropathy of the lower extremities secondary to degenerative disc disease was denied.  

In December 2014, the Veteran was afforded another VA examination.  Referring to a September 2014 EMG, the examiner indicated that there was electrodiagnostic evidence of the right lumbosacral radiculopathy.  There was electrodiagnostic evidence of a peripheral sensory polyneuropathy.  The examiner noted that the Veteran had epidural injections from July 2010 to March 2012 for a total of 6 steroidal injections received.  He also received radio ablation on the right at level L5-S1 which he reported gave him pain relief for at least 50 to 60 percent from original for 1.5 years, after which pain had returned.  Oral medications presently proscribed for his back pain were: Morphine 15 mg IR, Morphine 15 mg SA, and Tinazidine 4 mg.  The Veteran described having a constant pain in his lower back at 6/10 described as dull pressure pain ("like fist pushing in my back") that flared with prolonged waking and that changed to sharp jabbing pain of 8-9/10 intensity.  He was taking medications as prescribed and would take morphine with flare ups.  With rest and medications, the pain might go away shortly or might linger for a while.  He also reported cold weather affecting his back pain as well.  The Veteran reported that he could not do twisting motions when he had to turn the whole body, he could not arch his back backwards, and when flexing forward he had to hold onto something.  His range of motion was the same as on last examination where it was tested, but for flexion which was reduced to 80 degrees.  The Veteran was able to sit in the chair and lean forward to at least 130 degrees, but with standing up he managed to flex forward to only 80 degrees, but he did not appear to be in pain when at rest and reported mild pain on range of motion testing.  The examiner was unable to indicate if the DeLuca factors further limited motion.  Muscle spasm resulted in abnormal gait or abnormal spinal contour.  Muscle testing was normal and sensory was decreased in the foot/toes (L5).  Straight leg raising was negative and there was no lumbar radiculopathy.  There was no ankylosis of the spine.   X-rays revealed that the lumbar vertebra were normally aligned.  There were osteophyte formations with a large osteophyte at L4.   The Veteran had mild osteoarthritis.  

The Veteran is currently receiving a 40 percent rating for his back disability under Diagnostic Code 5242-5235.Thus, his rating is considered under the General Rating Formula.  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of the disease or injury of the spine, the range of motion of the spine in  particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Under the criteria governing disabilities of the lumbar spine, intervertebral disc syndrome is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  This formula provides a rating of 20 percent for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Note (1) (2014).

The Veteran is not entitled to an increased rating because he does not have any ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks.  The Veteran does not have any additional neurological dysfunction due to his low back disability such as bowel or bladder impairment.  He does not have lumbar radiculopathy due to his low back disability.  Service connection for ED has been referred to the AOJ for additional action in the introductory portion of this decision.  Thus, separate ratings for such impairments are not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been frequent hospitalizations or marked interference with employment, beyond what is contemplated in the rating code for his 40 percent rating.  Therefore, referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).  

Prior to September 1, 2007, the Veteran was service-connected for his low back disorder, rated as 40 percent disabling.  Thus, he did not meet the schedular criteria for a TDIU.  However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Prior to September 1, 2007, there is a contemporaneous VA examination.  At that time, the Veteran was unemployed and reported it was due to back pain, the side effect of narcotics, and an inability to perform his duties.  He indicated that he could not take narcotics and operate a commercial vehicle.  However, the examiner opined that the Veteran could maintain sedentary employment.  The examiner considered the current level of impairment of the back disability and opined that it was not of such a degree that all gainful employment was precluded.  There is no contradictory opinion taking into consideration only the Veteran's back pain.  Also, as a medical professional, the VA examiner's assessment is more probative that the Veteran's assessment.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

However, as of September 1, 2007, the Veteran meets the schedular criteria as his combined rating of his low back disability (40 percent) and depression (50 percent) is 70 percent.  Thus, the issue still remains as to whether his service-connected disabilities preclude him from engaging in substantially gainful employment.   

In that regard, the Veteran has submitted statements that he could not perform work duties due to his low back.  In turn, this led to depression.  In addition, he had been taking narcotic medication, as clearly documented in the record.  His friends and family have submitted lay statements attesting to his limitations.  His examination reports, including a recent 2015 psychiatric report show that the Veteran is limited not only by his back for physical employment, but also by his depression for other types of employment.  In viewing the medical evidence of record, as well as the lay statements of the Veteran, his family, and friends, the Board finds that a TDIU is warranted.  In considering his disabilities combined, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected disabilities under consideration.  The Veteran is to be afforded every reasonable doubt.  See 38 U.S.C.A. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted from September 1, 2007.


ORDER

A rating in excess of 40 percent for degenerative disc disease, L4, is denied.  

A TDIU is granted from September 1, 2007, subject to the law and regulations governing the payment of monetary benefits.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


